Citation Nr: 9906808	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-49 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1979 to 
July 1980 and from December 1990 to April 1991.  She served 
in the Southwest Asia theater of operations during the 
Persian Gulf War from January to March 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for 
hypothyroidism.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  The veteran currently has hypothyroidism.

3.  The veteran's service medical records showed no findings 
of, treatment for, or diagnosis of thyroid disease.

4.  The balance of the evidence does not establish that the 
veteran's hypothyroidism was manifested to a degree of 10 
percent of more within the year following her separation from 
active service or that it is the result of an inservice 
disease or injury, including exposure to radiation.

5.  Hypothyroidism was not incurred during service.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
service connection, and VA has satisfied its statutory duty 
to assist her in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The presumption of entitlement to service connection for 
hypothyroidism has been rebutted by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, and 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, and 
3.309 (1998). 

3.  The veteran is not entitled to direct service connection 
for hypothyroidism.  38 U.S.C.A. §§ 1110 and 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).

A person seeking benefits under a program administered by the 
Secretary must submit a claim that is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Generally, a well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In order to 
be well grounded, a claim for service connection must be 
accompanied by supporting evidence that the particular 
disease, injury, or disability was incurred in or aggravated 
by active service; mere allegations are insufficient.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610-611 (1992); Murphy, 1 Vet. 
App. at 81.  

In general, the veteran's evidentiary assertions are accepted 
as true for the purpose of determining whether a well-
grounded claim has been submitted.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  The third 
element may be established by the use of statutory 
presumptions.  Truthfulness of the evidence is presumed in 
determining whether a claim is well grounded.  Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1998).  Service connection for 
endocrinopathies, including hypothyroidism, may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307 and 3.309 (1998).  The evidentiary basis to 
establish a presumption of entitlement to service connection 
may be medical evidence, competent lay evidence, or both.  
38 C.F.R. § 3.307(b) (1998).  Lay evidence should describe 
the material and relevant facts as to the veteran's 
disability observed within the presumptive period, not merely 
conclusions based upon opinion.  Id.

The Board has reviewed all of the evidence of record, which 
consists of the veteran's contentions, including those raised 
at a personal hearing in 1997; service medical records dated 
from 1979 to 1996; lay statements; VA outpatient treatment 

records dated from January 1993 to March 1998; reports of VA 
examinations conducted in 1992, 1995, 1996, and 1997; a 
statement by Lorraine Braswell, Ph.D.; and a report by Mary 
Lu Thompson, M.D., dated in October 1996.  The pertinent 
evidence will be discussed below.

Presumptive service connection

The symptoms of hypothyroidism are discussed in the rating 
criteria for this condition under 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (1998).  The symptoms of hypothyroidism 
include fatigability, constipation, mental sluggishness, 
muscular weakness, mental disturbance (dementia, slowing of 
thought, depression), weight gain, cold intolerance, 
cardiovascular involvement, bradycardia, and sleepiness.  A 
10 percent disability rating is warranted for fatigability or 
when continuous medication is required for control of 
hypothyroidism. 

The veteran does not maintain, nor does the medical evidence 
show, that a diagnosis of hypothyroidism was rendered within 
the year following her separation from service.  She was 
separated from active duty in April 1991, and a diagnosis of 
probable hypothyroidism was rendered in March 1993.  The 
veteran maintains, however, that she manifested symptoms of 
hypothyroidism within the year after her separation from 
service, although she did not seek medical treatment for 
these symptoms.  She maintains that she was tired all the 
time after she returned from Saudi Arabia.  She states that 
she also gained a lot of weight after returning from Saudi 
Arabia, that she was not "alert," and that she was 
forgetful. 

The veteran has submitted several lay statements in support 
of her contentions.  A statement from her ex-husband 
indicated that she was fatigued and not eating properly after 
her return from active duty.  She was not as "full of life" 
and had difficulty focusing.  He stated that by November 
1991, she had dry skin and intolerance to cold.  K.B., who 
served with the veteran in the Persian Gulf, indicated that 
the veteran exhibited weight changes and a significant 
decline in 

energy level during the last few weeks of active duty.  K.B. 
stated that the veteran's symptoms worsened 4-5 months later, 
and she encouraged the veteran to take a Persian Gulf 
Registry examination at the VA Medical Center.  

A statement from D.H., who also served with the veteran in 
the Persian Gulf, indicated that recent changes in the 
veteran included loss of interest, lethargy, mood swings, and 
decreased physical stamina.  D.H. indicated that the veteran 
was exposed to dangerous amounts of radiation in the 
performance of her duties in the Persian Gulf.  A statement 
from M.B. indicated that the veteran showed obvious weight 
gain several months after they returned from the Persian 
Gulf, and she appeared sluggish and tired.  

A statement from C.Z. indicated that the veteran showed 
noticeable weight gain, inability to concentrate, and 
constant fatigue after activation for the Persian Gulf.  The 
veteran's symptoms did not improve within 3 months after 
returning from Saudi Arabia, and the veteran finally sought 
medical attention when she began sleeping 10-12 hours per day 
and was fatigued.  C.Z. noted a steady decline in the 
veteran's physical and emotional well-being over the last six 
years.  A statement from M.T. indicated that the veteran was 
energetic, cheerful, and met weight and physical fitness 
standards before she went to the Persian Gulf.  After her 
return, the veteran complained of tiredness and aches and 
pains and had difficulty maintaining her weight.  A statement 
from J.H. indicated that the veteran immediately gained 
several pounds after returning from the Persian Gulf in March 
1991, and she had problems concentrating and comprehending.  
She always looked tired. 

The veteran is certainly competent to report that she 
experienced such symptoms as tiredness and weight gain within 
the year after her separation from active service.  She has 
submitted several lay statements attesting to her exhibiting 
tiredness and weight gain after her period of active service 
in the Persian Gulf.  This is competent lay evidence.  The 
only requirement for a well-grounded claim for presumptive 
service connection is competent medical evidence of a 
diagnosis of hypothyroidism 

and credible evidence that this condition was manifested to a 
degree of 10 percent or more after the veteran's separation 
from service, which has been satisfied by competent lay 
evidence that she experienced fatigability. 

The veteran having stated a well-grounded claim for 
presumptive service connection, the Department has a duty to 
assist in the development of facts relating to the claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, medical 
records have been obtained and examinations provided.  During 
her personal hearing, the veteran reported that various 
physicians had told her that her hypothyroidism was a result 
of her military service.  She was advised of the necessity of 
obtaining written statements from these physicians and 
provided an opportunity to do so.  She submitted no medical 
statements.  There is no indication of any relevant medical 
evidence that the RO failed to obtain.  Therefore, VA has 
satisfied its duty to assist the veteran in the development 
of this claim. 

The regulations regarding presumptive service connection do 
not provide for an automatic finding of service connection 
for those disorders listed therein and found within the 
applicable time periods.  The presumption, by statute, is 
rebuttable.  Presumptive service connection is not in order 
where there is affirmative evidence to the contrary.  
38 U.S.C.A. § 1113(a) (West 1991).  Evidence that may be 
considered in rebuttal of service incurrence is any evidence 
of a nature usually accepted as competent to indicate the 
time of existence or inception of disease, and medical 
judgment will be exercised in making determinations relative 
to the effect of intercurrent injury of disease.  38 C.F.R. 
§ 3.307(d) (1998).  The expression "affirmative evidence to 
the contrary" will not be taken to require a conclusive 
showing, but such showing would, in sound medical reasoning 
and in the consideration of all evidence of record, support a 
conclusion that the disease was not incurred in service.  Id. 
(emphasis added).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  38 C.F.R. 
§ 3.102 (1998).  When, after careful consideration of all 
procurable and 

assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
By reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  Mere suspicion or doubt as to 
the truth of any statements submitted, as distinguished from 
impeachment or contradiction by evidence or known facts, is 
not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine. 

In this case, the objective medical evidence clearly shows 
that the veteran did not manifest this condition to the 
requisite degree within the year after her separation from 
service.  As indicated above, a diagnosis of probable 
hypothyroidism was rendered in March 1993.  A definitive 
diagnosis was not rendered until March 1995, and the veteran 
was prescribed medication at that time.  Therefore, it would 
be speculation to conclude that her hypothyroidism required 
continuous medication for control within the year after her 
separation from service (i.e., prior to April 1992).  

As for fatigability, the veteran's contentions and the lay 
statements suggest that she exhibited excessive fatigue 
within the year following service.  Although the veteran's 
contentions and the lay statements may be competent, they are 
simply not credible in light of the objective medical 
evidence of record.  The objective evidence specifically 
refutes that the veteran experienced fatigability, or any 
other symptoms of hypothyroidism, prior to April 1992.  

The veteran's service medical records showed no complaints or 
symptoms of hypothyroidism during her period of active duty.  
The veteran completed a Southwest Asia 
Demobilization/Redeployment Medical Evaluation in March 1991, 
in which she denied experiencing fatigue or trouble sleeping.  
She also completed a Report of Medical History, wherein she 
denied having or ever having thyroid trouble, recent gain or 
loss of weight, depression or excessive worry, or frequent 

trouble sleeping.  Clinical evaluation of her endocrine 
system was normal.  Therefore, at the time of the veteran's 
deployment from the Persian Gulf, she expressly refuted 
experiencing fatigue during service.  This contemporaneous 
statement is more credible than her current statements.  It 
is reasonable to conclude that if the veteran experienced 
increased fatigue during her service in the Persian Gulf, she 
would have indicated such when directly asked in a clinical 
context about this condition.

Upon VA examination in January 1992, the veteran raised no 
complaints of fatigue, weight gain, or any other symptom of 
hypothyroidism.  This was a general medical examination 
covering more than one disorder.  It is reasonable to 
conclude that she would have reported such symptoms were she 
experiencing them, especially if her symptoms within the year 
after her separation from service were as serious as she now 
maintains.

With respect to the veteran's contentions regarding weight 
gain, her service medical records show the following:  132 
pounds in August 1979, 120 pounds in June 1980, 132 pounds in 
April 1989, 124 pounds in August 1989, and 125 pounds upon 
redeployment from the Persian Gulf in March 1991.  Upon her 
entry onto active duty in December 1990, the veteran reported 
a weight gain of 20 pounds within the prior 41/2 months, since 
she had quit smoking.  Upon VA examination in January 1992, 
she weighed 135 pounds.  She indicated that her maximum 
weight within the prior year was 140 pounds.  The first VA 
outpatient treatment note of record is dated in January 1993, 
and this showed a weight of 1491/2 pounds.  

The evidence of record shows that the veteran's weight 
routinely fluctuates.  Her service medical records clearly 
show that she did not gain weight during her service in the 
Persian Gulf.  Her weight in March 1991 was consistent with 
the prior weight shown in 1989.  Although she gained 10 
pounds between March 1991 and January 1992, her weight in 
January 1992 was still consistent with previous weights shown 

as much as 13 years earlier.  The first objective evidence of 
increased weight gain was in January 1993, two months before 
the veteran was diagnosed with probable hypothyroidism. 

The objective medical evidence is more persuasive than the 
lay statements submitted by the veteran.  If she were 
experiencing the number and severity of the symptoms reported 
in these statements, she would have, at a minimum, reported 
such symptoms upon her separation from service or during the 
VA examination in 1992.  Based upon the evidence of record, 
the Board finds that the presumption that the veteran's 
hypothyroidism had its origin in service has effectively been 
rebutted by other sufficient "affirmative evidence to the 
contrary."  Since there is no contrary competent medical 
evidence, prepared contemporaneous with service, that 
contradicts the clinical records discussed above, the Board 
finds that the evidence rebutting the presumption 
preponderates.  

Direct service connection

The veteran may still establish "direct" service connection 
for hypothyroidism on the basis of evidence that the disease 
was actually incurred in or aggravated by military service.  

As discussed above, the veteran currently has hypothyroidism 
and has presented credible evidence that she experienced 
symptoms of this condition, such as fatigue and weight gain, 
during service.  K.B. stated, "In my clinical opinion, the 
symptoms which [the veteran] presented during deployment are 
highly suggestive of the onset of the hypothyroid 
condition."  K.B. has "AN" after her name, indicating that 
she is an Associate Nurse.  Assuming the credibility of this 
evidence, the claim must be said to be plausible, and 
therefore well grounded.  For the reasons discussed above, VA 
has satisfied its duty to assist the veteran in the 
development of this claim. 

As to the merits of the veteran's claim, the Board must 
assess the probative weight of the evidence of record in 
rendering a decision, including analysis of the 

credibility and probative value of the evidence, accounting 
for evidence which it finds to be persuasive or unpersuasive, 
and providing reasons for rejecting any evidence favorable to 
the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, the 
Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Board must also assess the credibility and weight to be 
given to the medical evidence before it.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The evidence is no 
longer presumed to be credible once an analysis of the claim 
on the merits is undertaken.

The only evidence in support of the veteran's claim is the 
statement from K.B.  The preponderance of the evidence is 
against the claim for direct service connection for 
hypothyroidism because the medical evidence unfavorable to a 
link between the current disability and the veteran's period 
of military service is more persuasive and of greater weight 
than the statement from K.B. indicating that such a 
connection is plausible.

For the reasons discussed above, the contemporaneous medical 
evidence, consisting of the veteran's service medical records 
and the report of the 1992 VA examination, does not establish 
that the veteran incurred hypothyroidism during service.  Any 
contention that she experienced fatigue or weight gain during 
service has been specifically refuted by this evidence.  As 
indicated above, she denied experiencing recent gain or loss 
of weight, depression or excessive worry, fatigue, or trouble 
sleeping upon her deployment from the Persian Gulf.  

The first complaints of hypothyroid symptoms, such as weight 
gain and tiredness, shown by the medical evidence were when 
the veteran underwent a Persian Gulf Registry examination in 
March 1993.  That is also when a diagnosis of probable 
primary early compensated hypothyroidism was rendered.  This 
diagnosis was not 

definitive.  The veteran's VA outpatient treatment records 
between April 1993 and June 1994 showed no complaints of 
hypothyroid symptoms.  It was not until March 1995 that a 
definitive diagnosis of hypothyroidism was rendered, and the 
veteran was provided medication.  

The opinion of K.B. that the veteran's symptoms during 
service were "highly suggestive" of a thyroid problem has 
little probative value.  Her statement, as a nurse, is 
certainly enough to well ground the veteran's claim.  
However, there is no evidence that K.B. reviewed the 
veteran's medical records prior to rendering an opinion.  
There is also no evidence that she possesses specialized 
knowledge regarding endocrine disorders or that she has 
participated in the veteran's medical treatment.  Her 
statement regarding the veteran's alleged inservice symptoms 
is directly contradicted by (1) the veteran's contemporaneous 
denial in the service medical records that she experienced 
fatigue during service and (2) the evidence showing that the 
veteran's weight ordinarily fluctuated, and she gained no 
more weight than usual either during service or within the 
year after service.  

Despite the many lay statements submitted by the veteran, the 
preponderance of the medical evidence is against finding that 
there is a relationship between her current hypothyroidism 
and her military service.  The Board is cognizant of the fact 
that the veteran maintains that her hypothyroidism and 
related symptomatology are due to her military service, 
including radiation exposure.  She maintains that she was 
exposed to radiation in her capacity as an x-ray technician, 
and that this may have caused her hypothyroidism.  She is 
not, however, competent to render such an opinion.  There is 
no indication that she possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  At no time has a medical professional indicating 
that there is a plausible connection between the veteran's 
hypothyroidism and any radiation exposure.



For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran's hypothyroidism was not caused by an inservice 
disease or injury, including radiation exposure.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
hypothyroidism, and the benefit of the doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application.  There is no 
reasonable doubt on this matter that could be resolved in the 
veteran's favor.  


ORDER

Entitlement to service connection for hypothyroidism is 
denied.



		
	MICHAEL S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

- 13 -


- 12 -


